Exhibit 10.5 (c)

 

AMENDMENT THREE

TO

EMPLOYMENT AGREEMENT

 

Effective January 1, 2005, this AMENDMENT THREE TO EMPLOYMENT AGREEMENT by and
between Anthem Insurance Companies, Inc., an Indiana insurance company (the
“Company”), and Samuel R. Nussbaum, M.D. (the “Executive”) hereby amends the
EMPLOYMENT AGREEMENT (the “Agreement”) between the parties dated as of the 2nd
day of January, 2001, as follows:

 

1. Section 2 of the Agreement is hereby amended by deleting the termination date
and inserting in place thereof the 31st day of December, 2005.

 

2. All other provisions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
AMENDMENT THREE TO EMPLOYMENT AGREEMENT effective as of the day and year first
above written.

 

Samuel R. Nussbaum, M.D.       Anthem Insurance Companies, Inc.

/s/ Samuel R. Nussbaum, M.D.

     

By:

 

/s/ Larry C. Glasscock

           

Name:

  Larry C. Glasscock            

Title:

  President and CEO

 